Case 2:21-cv-00137-RCY-RJK Document 73 Filed 07/21/21 Page 1 of 3 PageID# 8043




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,                       )
                                                    )
                  Plaintiff,                        ) Civil Action No. 2:21-cv-00137 (RCY)
                                                    )
          vs.                                       )
                                                    )
  PALO ALTO NETWORKS, INC.,                         )
                                                    )
                  Defendant.                        )
                                                    )


                     PLAINTIFF CENTRIPETAL NETWORK, INC.’S
                   MOTION TO DISQUALIFY ROPES & GRAY LLP AS
                COUNSEL FOR DEFENDANT PALO ALTO NETWORKS, INC.

        Plaintiff Centripetal Networks, Inc. (“Centripetal”) respectfully moves this Court

 disqualify the law firm of Ropes & Gray LLP as counsel for Defendant Palo Alto Networks, Inc.

 (“PAN”) as their representation in this litigation creates a significant conflict of interest and

 violates the Virginia rules of professional conduct. Additionally, Centripetal moves this Court to

 order Ropes & Gray LLP to take additional remedial measures in light of the conflict.

        This Motion is based on the accompanying Memorandum in Support of Centripetal’s

 Motion, the Declaration of Jonathan Rogers in Support of Centripetal’s Motion, the Declarations

 of Hannah Lee in Support of Centripetal’s Motion, the pleadings and papers on file in this action,

 and all other papers and arguments submitted in connection with this matter. Centripetal

 respectfully requests that the Court grant its Motion and enter the proposed Order attached hereto

 as Exhibit 1.




                                                   1
Case 2:21-cv-00137-RCY-RJK Document 73 Filed 07/21/21 Page 2 of 3 PageID# 8044




 Dated: July 21, 2021                     Respectfully submitted,

                                          /s/ Stephen E. Noona
                                          Stephen E. Noona
                                          Virginia State Bar No. 25367
                                          KAUFMAN & CANOLES, P.C.
                                          150 West Main Street, Suite 2100
                                          Norfolk, VA 23510
                                          Telephone: (757) 624-3239
                                          Facsimile: (888) 360-9092
                                          senoona@kaufcan.com

                                          Paul J. Andre (pro hac vice)
                                          Lisa Kobialka (pro hac vice)
                                          James R. Hannah (pro hac vice)
                                          Hannah Y. Lee (pro hac vice)
                                          KRAMER LEVIN NAFTALIS
                                           & FRANKEL LLP
                                          990 Marsh Road
                                          Menlo Park, CA 94025
                                          Telephone: (650) 752-1700
                                          Facsimile: (650) 752-1800
                                          pandre@kramerlevin.com
                                          lkobialka@kramerlevin.com
                                          jhannah@kramerlevin.com
                                          hlee@kramerlevin.com

                                          Attorneys for Plaintiff,
                                          Centripetal Networks, Inc.




                                      2
Case 2:21-cv-00137-RCY-RJK Document 73 Filed 07/21/21 Page 3 of 3 PageID# 8045




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk of

 the Court using the CM/ECF system, which will automatically send notification of electronic filing

 to all counsel of record.

                                                       /s/ Stephen E. Noona
                                                       Stephen E. Noona
                                                       Virginia State Bar No. 25367
                                                       KAUFMAN & CANOLES, P.C.
                                                       150 West Main Street, Suite 2100
                                                       Norfolk, VA 23510
                                                       Telephone: (757) 624-3239
                                                       Facsimile: (888) 360-9092
                                                       senoona@kaufcan.com




                                                  3
